                                                       4:20-cr-40026-JES-JEH # 12                                       Page 1 of 1
                                                                                                                                                                 E-FILED
AO 187 (Rev. 7/87) Exhibit and Witness List                                                                                            Friday, 17 July, 2020 02:55:50 PM
                                                                                                                                           Clerk, U.S. District Court, ILCD
                                                  UNITED STATES DISTRICT COURT
                                                             CENTRAL                  DISTRICT OF                      ILLINOIS


       USA
                                                                                                                   EXHIBIT AND WITNESS LIST
             vs.
       Anthony Tony Gay                                                                                                  Case Number: 20-40026

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                       DEFENDANT’S ATTORNEY
             Judge Jonathan E Hawley                                  John Mehochko                                               George Taseff
HEARING DATE (S)                                                       COURT REPORTER                                             COURTROOM DEPUTY
                            7/17/20                                                                                               F. Smith
  PLF.       DEF.       DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
  NO.        NO.       OFFERED

              A      07/17/20               X               X         Letter from Judge Frobish

              X        07/17/20                                       Detective Whitcomb sworn

              X        07/17/20                                       Officer Whiteman sworn

              X        07/17/20                                       Shirley Gay sworn

              X        07/17/20                                       Jennifer Soble sworn




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                         Page 1 of   1   Pages
